—Order of disposition, r Family Court, New York County (Richard Ross, J.), entered March 20, 1997, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which if, committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree and placed him with the Division for Youth until August 31, 1998, unanimously reversed, on the law, without costs, the order of disposition vacated and the petition dismissed.
As the presentment agency correctly concedes on appeal, the court’s findings were not based on legally sufficient evidence. The only potentially incriminating evidence, appellant’s statement linking him to the stolen motor scooter, was properly stricken from the record, the presentment agency having decided to forgo a Huntley hearing on the statement’s admissibility, and having agreed not to introduce it as evidence in chief. Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.